McCulloch, C. J. (dissenting). I fail to discover a single allegation of the complaint which constitutes a cause of action against the defendant, Alta M. Ford. It is not an instance of imperfect or indefinite statement of a cause of action. The prayer of the complaint is that a decree be rendered “subjecting the property of both the defendants to satisfy said judgments,” but no property is .described in the complaint or even mentioned except in the vague statements in paragraph 5 that “all of the ■property owned and controlled by Mrs. Alta M. Ford ¿ame to her through her husband.” .There is no allegar 'tion as to how or when or under what circumstances property came to Mrs. Ford from her husband nor what property so came to her. Tlie allegation in paragraph 7 that “W. H. Ford-bas been doing business in his wife’s name since his petition in bankruptcy to defraud the plaintiffs and avoid payment of said judgments,” amounts to nothing at all in the absence of statements of other facts essential to a cause of action. No cause of action is stated even against W. H. Ford except for recovery of judgment at law on the former judgment against him.